

114 S2449 IS: Equal Protection in Travel Act of 2016
U.S. Senate
2016-01-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2449IN THE SENATE OF THE UNITED STATESJanuary 20, 2016Mr. Flake (for himself, Mr. Durbin, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to remove limitations on the ability of certain dual
			 citizens from participating in the Visa Waiver Program.
	
 1.Short titleThis Act may be cited as the Equal Protection in Travel Act of 2016. 2.Elimination of exclusion of certain dual nationals from participation in the Visa Waiver ProgramSection 217(a)(12) of the Immigration and Nationality Act (8 U.S.C. 1187(a)(12)) is amended—
 (1)in subparagraph (A)— (A)by striking clause (ii);
 (B)by striking (C)— and all that follows through the alien has not been present and inserting (C), the alien has not been present; and (C)by redesignating subclauses (I), (II), and (III) as clauses (i), (ii), and (iii), respectively; and
 (2)in subparagraph (B), in the matter preceding clause (i), by striking (A)(i) and inserting (A).